Citation Nr: 0421127	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for uterine 
fibroids with anemia, rated as 10 percent disabling from 
November 1, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from February 1976 to 
October 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that on November 9, 2000, during the pendency 
of the instant claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate her claim, and has not been adequately 
advised as to what evidence VA would obtain for her and of 
what information or evidence she was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  The Board will therefore remand the instant appeal 
in order to ensure that the veteran receives the due process 
to which she is entitled in connection with her case.

The Board also notes that the available record shows that the 
veteran's hemoglobin levels have been as low as 7 gm/100ml 
(April 18, 2002); however, it is not clear whether she has 
experienced any symptoms as a result of low hemoglobin 
levels.  In February 2001, she reported no history of 
headaches or chest pain, and in March 2001, she reported that 
she did not experience shortness of breath.  Nevertheless, 
following a July 2002 examination, the examiner opined that 
the veteran was tolerating the anemia; it was felt that she 
had gotten used to it.  Such an opinion suggests that the 
veteran indeed has experienced symptoms, but has made 
accommodations.  In order to ascertain whether a higher 
rating is warranted in light of such comments, the Board 
finds that another VA evaluation is required.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence she should submit, and 
of the information or evidence that 
VA will yet obtain with respect to 
her claim, such as another 
examination.  38 U.S.C.A. § 5103(a) 
(West 2002).  The RO should seek to 
obtain any additional treatment 
records for uterine fibroids or 
anemia.

2.  The veteran should be scheduled 
for a VA examination that takes into 
account all symptoms that may be 
caused by low hemoglobin levels.  
The veteran's current hemoglobin 
level should be noted, and the 
examiner should indicate whether the 
veteran experiences any weakness, 
fatigability, headaches, 
lightheadedness, dyspnea at rest or 
on exertion, cardiomegaly, 
tachycardia, or syncope due to low 
hemoglobin levels.  It should also 
be noted whether the veteran 
experiences pelvic pain, or heavy or 
irregular bleeding due to uterine 
fibroids, and whether treatment 
results in control of these 
symptoms.  Any bowel or bladder 
symptoms due to uterine fibroids 
should be noted.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  The RO should 
address the veteran's contention 
that anemia should be rated separate 
from uterine fibroids.  The RO 
should also consider whether any 
staged ratings are warranted since 
the award of service connection.  If 
any benefit sought is not granted, 
the veteran and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

